Citation Nr: 0835341	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  07-27 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, J.H.K, and D.K




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to March 
1960.  He died in July 2006.  The appellant is the veteran's 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The appellant limited her appeal to 
the issue listed on the title page.

In February 2008, the appellant testified before the 
undersigned Veterans Law Judge at a Travel Board hearing held 
at the St. Petersburg RO.  The hearing transcript is 
associated with the claims folder.

The Board notes that, in April 2008, the appellant submitted 
additional private and VA treatment records in support of her 
claim, and waived RO consideration of this evidence in the 
first instance.  The Board, therefore, will proceed with 
adjudication of the claim.  See 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The veteran died on July [redacted], 2006 with the immediate 
cause of his death listed as aspiration pneumonia due to 
bowel obstruction and lung cancer; lung cancer was identified 
as the underlying cause of death, and acute renal failure was 
identified as another significant condition contributing to 
death but not resulting in the underlying death.

2.  At the time of his death, the veteran had a combined 70 
percent rating for service-connected residuals of frostbite 
of the upper and lower extremities (a 20 percent rating for 
each extremity) effective September 13, 2005; he had been in 
receipt of a total disability rating due to service-connected 
disability (TDIU) effective September 13, 2005.

3.  Lung cancer (or any other form of cancer) did not have 
its onset during active service, did not manifest within one 
year of separation from active service, and is not shown to 
be otherwise related to the veteran's active service or a 
service-connected disorder.

4.  There is no competent evidence of a nexus between the 
cause of the veteran's death and his active service and/or 
service-connected disability.


CONCLUSION OF LAW

Service connection for the veteran's cause of death is not 
warranted.  38 U.S.C.A. §§ 1131, 1137, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation (DIC) may be awarded to 
a veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service 
connection for the cause of the veteran's death to be 
granted, it must be shown that a service-connected disorder 
caused his or her death, or substantially or materially 
contributed to it.  Id.  A service-connected disorder is one 
that was incurred in or aggravated by active service.

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  Service-
connected disability is deemed to have been the principal 
cause of death when it, singly or jointly with another 
disorder, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service-
connected disability contributed substantially, materially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).  Therefore, service connection for the cause of a 
veteran's death may be demonstrated by showing that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.

Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with active service, or if preexisting 
such service, was aggravated therein.  38 C.F.R. § 3.303(a).  
See 38 U.S.C.A. § 1131.  Certain chronic diseases, such as a 
malignant tumor, which manifest to a degree of 10 percent or 
more within one year from separation from active service may 
be service connected even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

The veteran's death certificate documents that he died on 
July [redacted], 2006 with the immediate cause of his death listed as 
aspiration pneumonia due to bowel obstruction and lung 
cancer.  Lung cancer was identified as the underlying cause 
of death with an approximate onset of 4 months prior to 
death, and acute renal failure was identified as another 
significant condition contributing to death but not resulting 
in the underlying death.

At the time of his death, the veteran had a combined 70 
percent rating for service connected residuals of frostbite 
of the upper and lower extremities (a 20 percent rating for 
each extremity) effective September 13, 2005; he had been in 
receipt of a TDIU award effective September 13, 2005.

The veteran's service medical records do not reflect 
treatment or diagnosis for a malignant tumor or chronic 
disorder of the lungs.  It is not contended that the 
veteran's primary cause of death, metastatic cancer, was 
manifest in service.  Thus, this is not a case involving the 
manifestation of a cause of the veteran's death in service 
with continuity of symptomatology thereafter.  See 38 C.F.R. 
§ 3.303(b).

Overall, the veteran's service medical records are strong 
evidence against the appellant's claim because they show 
that, during service, the veteran did not have the disorders 
that resulted in his death.

Post-service, the veteran's medical records first show 
treatment for prostate cancer in 2002, treated with a seed 
implant.  In pertinent part, he underwent an extensive 
evaluation in April 2006 due to colic distention and acute 
renal failure.  At that time, radiologic studies of the 
abdomen, pelvis and chest found extensive cancer of the 
prostate which had invaded the bladder wall, but no evidence 
of metastatic disease.  However, abnormal lesions were noted 
in the chest.  

The veteran was first diagnosed with lung cancer in July 2006 
at the Gainesville VA Medical Center.  Computed tomography 
(CT) scans of the chest, abdomen and pelvis demonstrated a 
massive tumor in the pelvis, innumerable lung nodules 
consistent with metastatic disease, and liver metastasis.  
Initial impressions included differential diagnoses of the 
prostate, bladder and lungs as the primary lesion.  A July 
18, 2006 pathology report for a biopsy sample from the right 
hepatic lobe identified a diagnosis of metastatic small cell 
carcinoma consistent with a primary lung lesion.  

Notably, the clinical records also noted the veteran's 20-
year history of smoking cigarettes with diagnosis of chronic 
obstructive pulmonary disease (COPD) and nicotine dependence. 

Overall, the post-service medical records provide more 
evidence against the appellant's claim because these records 
show that the conditions that caused the veteran's death, or 
contributed to his death, did not have an onset until over 
four decades after his separation from active service.  The 
lapse of more than 40 years between separation and the first 
record of treatment for any form of cancer is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history in determining if service-connection is 
warranted, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  

The Board must also note a long history of smoking. 

Based upon the above, the presumptive provisions concerning 
chronic diseases (here a malignant tumor) do not apply as 
there is no evidence, or allegation, of the manifestation of 
a malignant tumor within the first postservice year.

Thus, the dispositive issue on appeal concerns whether there 
is competent evidence of record suggesting a nexus between 
the cause of the veteran's death and his active service 
and/or service-connected disabilities.  

On a careful review of the entire record, the Board finds no 
competent evidence of record linking the veteran's death to 
his service and/or to a service-connected disability.

As to the appellant's theories as to a relationship between 
the veteran's death and service and/or service-connected 
disability, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  See also Barfield v. Brown, 5 Vet. 
App. 8 (1993) (a lay person is not competent to opine as to 
medical cause of death).

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Here, the condition of lung cancer, or any form of internal 
cancer, does not lend itself to lay observation.  In any 
event, the appellant's contentions do not go to 
identification of a medical condition, the report of a 
contemporaneous diagnosis, or a description of symptoms.  
Rather, the theories put forth go to medical causation, a 
subject that clearly requires some medical expertise, of 
which the appellant has not demonstrated.  

The Board has further reviewed the veteran's statements of 
record submitted during his lifetime, and lay statements from 
his spouse and a service-mate of the veteran submitted in the 
1990's.  Neither of these statements lends any support to a 
finding of lung cancer (or any malignant tumor) first 
manifested in service or the first postservice year.

Nor are the medical treatise materials of record, pertaining 
to the symptoms and medical effects of cold injury residuals, 
competent evidence with regard to this veteran's cause of 
death.  A careful review of these records does not identify 
any of the causes of the veteran's death as potential 
complications of a cold injury.  Overall, these articles lack 
the degree of certainty, under the facts of this case, to be 
considered competent evidence concerning a potential 
relationship between the veteran's cold injury residuals and 
the cause of his death.  See Wallin v. West, 11 Vet. App. 
509, 513 (1998).

The Board also notes that the veteran was diagnosed with 
nicotine addiction during his lifetime, but the details of 
his tobacco use history are not entirely clear.  For claims 
filed after June 9, 1998, such as the appellant's claim, a 
disability will not be considered service-connected on the 
basis that it resulted from injury or disease attributable to 
the veteran's use of tobacco products during service.  
38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Service connection, 
however, will not be prohibited if the disability or death 
can be service-connected on some basis other than the 
veteran's use of tobacco products during service, or if the 
disability became manifest or death occurred during service.  
See 38 C.F.R. § 3.300 (b).

In a precedential opinion, VA's General Counsel has held that 
neither 38 C.F.R. § 1103 nor 38 C.F.R. § 3.300, bar a finding 
of secondary service connection for a disability related to 
the use of tobacco products after the veteran's service, 
where that disability is proximately due to a service 
connected disability that is not service connected on the 
basis of being attributable to the veteran's use of tobacco 
products during service.  VAOPGCPREC 6-2003.  This opinion 
goes on to state that, in order to decide if service 
connection is warranted in such cases, the Board must decide: 
(1) whether the service-connected disability caused the 
veteran to use tobacco products after service; (2) if so, 
whether the use of tobacco products as a result of the 
service-connected disability was a substantial factor in 
causing a secondary disability; and (3) whether the secondary 
disability would not have occurred but for the use of tobacco 
products caused by the service connected disability.  Id.

The appellant has not raised this theory of causation, and 
the record does not raise the potentially applicability of 
VAOPGCPREC 6-2003.  In this respect, the record contains no 
competent evidence that the veteran's use of tobacco was an 
actual contributory cause of his death, but even if such is 
the case, there is no competent evidence of record that his 
service-connected disabilities had any bearing on his tobacco 
usage.  Notably, the veteran never alleged such a connection 
during his lifetime, providing factual evidence against such 
a finding. 

As indicated above, the Board has consider every possible 
basis to grant this claim.  In summary, service medical 
records and post service medical records provide considerable 
evidence against the appellant's claim, outweighing her lay 
statements.  There is no competent evidence favorable to her 
claim.  Therefore, her claim for service connection for the 
cause of the veteran's death must be denied.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In this case, a pre-adjudicatory RO letter in September 2006 
notified the appellant of the types of evidence and/or 
information deemed necessary to substantiate her claim, and 
the relative developmental duties under the VCAA.  She was 
notified that, in order to substantiate her DIC claim, she 
needed to submit evidence showing that the veteran died in 
service or "medical evidence" showing that the veteran's 
service-connected conditions caused or contributed to the 
veteran's death.  To establish service connection for cause 
of death, the RO informed her that it "must be shown that 
the condition causing the veteran's death had its onset in 
service or was permanently aggravated by the military 
service.  This evidence should include treatment records 
showing when the veteran was first treated for this condition 
either during or after service." 

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations 
with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that 38 U.S.C. § 
5103(a) and 38 U.S.C.A. § 3.159(b) require VA to provide a 
claimant notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. 

With the exception of the notice requirements identified in 
Hupp and Dingess, the appellant's pre-adjudicatory VCAA 
notice substantially complied with the timing and content 
requirements of 38 U.S.C. § 5103(a) and 38 U.S.C.A. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

As the claim remains denied, the RO's failure to notify the 
appellant of the criteria for establishing a disability 
rating and effective date of award is harmless error, as the 
issues are not implicated in this case.

With respect to the holding in Hupp, the appellant indicated 
in her VA Form 9 filing that she was aware that the veteran 
was service connected for cold injury residuals and, in fact, 
provided treatise type material speaking to the potential 
complications of cold injury residuals.  Thus, the record 
shows that she has actual knowledge of the established 
service connected disabilities and the need to produce 
evidence showing a causal relationship between such 
conditions and the cause of the veteran's death.  This issue 
was also addressed at her February 2008 hearing, wherein her 
representative questioned her as to whether she had any 
knowledge of any of the veteran's treating physicians linking 
his cold injury residuals to the cause of his death.  She was 
unaware of the existence of such an opinion.  This transcript 
also establishes her representative's actual knowledge of the 
evidentiary requirements in this case.  

Notably, the record was held open for 60 days to allow the 
appellant to submit further evidence in support of her claim.  
Thus, it is clear the appellant has actual knowledge of the 
evidentiary requirements, including the type of notice 
identified in Hupp, and has had a meaningful opportunity to 
participate in the development of her claim.  Thus, any 
notice error in this case has resulted in harmless error.

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The veteran's service medical records had been associated 
with the claims folder prior to the filing of this claim.  As 
a result of the efforts of the appellant and the RO, the 
record contains the veteran's pertinent VA treatment records 
(including his terminal records) and private treatment 
records.  Notably, a significant amount of information was 
provided by the appellant herself following the February 2008 
hearing, where all potentially relevant evidence was 
discussed and the record was held open to allow for the 
submission of such evidence.  The appellant has not 
identified, and the Board is not aware, of any additional, 
existing and relevant medical records that are necessary to 
decide the claim.

In the case of a claim for disability compensation, the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d).  An examination or 
opinion shall be deemed necessary when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) there is an indication 
that the disability or symptoms may be associated with the 
veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Board finds that further development is not needed in 
this case with respect to the issue on appeal because there 
is sufficient evidence to decide the claim.  The record 
clearly documents the onset of the conditions leading to the 
cause of the veteran's death more than 40 years following his 
separation from service.  There is no credible showing, or 
allegation, of persistent or recurrent symptoms of disability 
since service.  The record is absent for any evidence of the 
second element discussed in McClendon, an event, disease or 
injury during service.  Additionally, there is no competent 
evidence even suggesting an association between those 
conditions that caused his death and the veteran's service 
and/or service connected cold injury residuals.  

As service and post-service records provide no credible basis 
to grant this claim, and provide evidence against the claim, 
the Board finds no basis for a VA opinion to be obtained.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist her in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


